Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-17, 20-22, 29, 34-36, 38, and 39 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/30/21.
Applicant's election with traverse of the restriction in the reply filed on 7/30/21 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden because there are similar classes and subclasses to search for each invention. This is not found persuasive because the classification areas contain may documents and search efforts for one invention wouldn’t be likely to yield prior art for the other inventions.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7-12, 18, 19, 23-28, 30-33, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Suppappola (US 8538008, IDS 5/26/20) and Schobben (US 20070057909).
Regarding claim 1, Suppappola teaches an electronic device comprising: a transducer (74, fig 6); and a vibration sensor physically coupled to the transducer (81, fig 6) and configured to sense the vibration of the transducer due to the actuator and to output a vibration sensor signal proportional to the vibration of the transducer due to the actuator (vibrations of loudspeaker 74 are converted into signal by accelerometer 81, Suppappola, col 4, ln 31-33).
However, Suppappola does not explicitly teach that the transducer is used to vibrate a display for audio.
One could argue that Suppappola is actually saying that the loudspeaker 32 is vibrating the display of a phone (see phone 22, fig 3) because Suppappola teaches that the accelerometer can be mounted on the enclosure of the hands free system instead of on the loudspeaker itself (Suppappola, col 10-12). This illustrates that Suppappola recognizes that the loudspeaker vibrates the enclosure generally. It follows that the display of the hands free system would vibrate along with the enclosure even though it is not a dedicated display-based audio output device.
Schobben teaches an actuator physically coupled to the display (piezo element, Schobben, [0016]) and configured to cause vibration of the display in response to an audio signal that is an input to the actuator and that is generated by an audio amplifier (varying potential difference on dependence on the audio signal, Schobben, [0016]; amplifier 73, Suppappola, col 4, ln 11-12, fig 6) and it would have been obvious to use a display transducer configuration as disclosed in Schobben in the system of Suppappola since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 2, Suppappola and Schobben teach the electronic device of claim 1, further comprising: the audio amplifier operably coupled to the actuator (inherent in voltage amplifier described in [0016] of Schobben); a processor operably coupled to the vibration sensor and configured to receive the vibration sensor signal as an input (audio processor 40, Suppappola, col 3, ln 54-56), the processor further operably coupled to the audio amplifier (loudspeaker coupled to signal processing, inherently through amplifier, Suppappola, col 3, ln 43-45); and a microphone operably coupled to the processor (microphone coupled to signal processing, Suppappola, col 3, ln 43-45).
Regarding claim 3, Suppappola and Schobben teach the electronic device of claim 2, wherein the processor is configured to adjust a microphone output signal output from the microphone based on the vibration sensor signal (modifying microphone signal 42 from transmit channel, Suppappola, col 3, ln 62- col 4, ln 2). 
Regarding claim 4, Suppappola and Schobben teach the electronic device of claim 1, wherein the vibration sensor is an accelerometer (accelerometer 81, Suppappola, col 4, ln 32-37).
Regarding claim 5, Suppappola and Schobben teach the electronic device of claim 4, wherein the accelerometer is a wideband accelerometer that has a bandwidth that covers frequencies within a voice frequency range (accelerometer used to detect speech file when played through loudspeaker so it would have been obvious from the disclosure that it could detect speech frequencies, Suppappola, col 4, ln 67- col 3, ln 3).
Regarding claim 7, Suppappola and Schobben teach the electronic device of claim 1, further comprising a processor operably coupled to the vibration sensor (audio processor 40, Suppappola, col 3, ln 54-56), wherein the processor is configured to generate an echo reference signal based on the vibration sensor signal (reference signal generated from accelerometer, Suppappola, col 5, ln 31-32).
Regarding claim 8, Suppappola and Schobben teach the electronic device of claim 7, wherein the echo reference signal represents an acoustic output of the display due to the vibration of the display (echo reference signal is sensitive to nonlinearities of the loudspeaker, Suppappola, col 5, ln 42-46).
Regarding claim 9, Suppappola and Schobben teach the electronic device of claim 7, wherein the processor is configured to cancel at least part of an echo signal included within a microphone output signal output by a microphone of the electronic device (estimate d(n) of echo is subtract4ed from microphone signal y(n), Suppappola, fig 6, col 3, ln 24-27), the processor configured to cancel the at least part of the echo signal based on the echo reference signal generated based on the vibration sensor signal from the vibration sensor (accelerometer signal used a reference signal, Suppappola, col 4, ln 32-37).
Regarding claim 10, Suppappola and Schobben teach the electronic device of claim 9, wherein the processor is configured to cancel the echo signal further based on a signal from an output of the audio amplifier operably coupled between the actuator and the processor (inherently, reference signal a(n) is based on output of amplifier 73, Suppappola, fig 6).
Regarding claim 11, Suppappola and Schobben teach the electronic device of claim 9, wherein the echo signal represents an acoustic output of the display due to the vibration of the display that is captured by the microphone (when speaker 74 is modified to be in a display configuration as in Schobben, the echo signal is meant to estimate acoustic output of the speaker 77 and 78 that is captured by microphone 61 as an echo, Suppappola, col 4, ln 11-13).
Regarding claim 12, Suppappola and Schobben teach the electronic device of claim 9, wherein the echo reference signal (echo reference signal from accelerometer, Suppappola, col 2, ln 37-40) that is based on the vibration sensor signal includes at least one of harmonic distortion caused by the display (nonlinearities emanating from loudspeaker, Suppappola, col 5, ln 42-45) or group delay (bulk delay, Suppappola, col 2, ln 45-48).
Regarding claim 18, Suppappola and Schobben teach the electronic device of claim 1, wherein the vibration sensor signal differs from the audio signal at the input of the actuator based at least on a transfer function representing the vibration of the display in response to the audio signal (canceler measures linear modifications to x(n), the audio signal, based on non linearities of the loudspeaker, Suppappola, col 5, ln 36-39). 
Regarding claim 19, Suppappola and Schobben teach the electronic device of claim 1, wherein the vibration sensor signal differs from the audio signal at the input of the actuator based at least in part on a physical dimension or structural characteristic of the display (since it works with smaller loudspeakers, the transfer function must be scalable accordingly, Suppappola, col 5, ln46-49).
Regarding claim 23, Suppappola and Schobben teach the electronic device of claim 1, wherein the vibration sensor is positioned proximate the actuator (81 positioned near 74, Suppappola, fig 6).
Regarding claim 24, Suppappola and Schobben teach the electronic device of claim 1, wherein the audio signal represents an audio voice signal and wherein the display is configured to provide acoustic output corresponding to the audio voice signal due to the vibration of the display (reproduced speech file, Suppappola, col 4, ln 67- col 3, ln 3).
Regarding claim 25, Suppappola and Schobben teach the electronic device of claim 1, wherein the audio signal is an amplified electrical audio signal generated by the audio amplifier based on an electrical audio signal generated by a processor (x(n) amplified by amplifier 73, Suppappola, fig 6).
Claims 26, 30, and 40 are each substantially similar to claim 1 and are rejected for the same reasons.
Claims 27 and 31 are each substantially similar to claim 8 and are rejected for the same reasons.
Claims 28, 32, and 33 are each substantially similar to claim 9 and are rejected for the same reasons.
Claim 37 is substantially similar to claim 5 and is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KILE O BLAIR/Primary Examiner, Art Unit 2651